Electronically Filed
                                                               Supreme Court
                                                               SCWC-30154
                                                               14-DEC-2010
                                                               11:10 AM

                              NO. SCWC-30154


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


     A’OPOHAKUKU RODENHURST, Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30154; CASE NO. 1DTC-09-062844)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: Duffy, J., for the court1
)


            Petitioner/Defendant-Appellant A’oPohakuku Rodenhurst’s

application for writ of certiorari, filed on November 16, 2010,

is hereby rejected. 

            DATED:   Honolulu, Hawai'i, December 14, 2010.

                                   FOR THE COURT:


                                   /s/ James E. Duffy, Jr. 


                                   Associate Justice


A’oPohakuku Rodenhurst

petitioner/defendant­
appellant pro se

on the application


Delanie D. Prescott-Tate,

Deputy Prosecuting Attorney,

for respondent/plaintiff­
appellee on the response



     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge To'oto'o, assigned by reason of vacancy.